Citation Nr: 9928953	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  92-07 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to March 
1985.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1990 RO decision which, in pertinent part, 
denied service connection for a psychiatric disorder.  A 
personal hearing was held before an RO hearing officer in 
August 1990.  In April 1993 and March 1996, the Board 
remanded the claim to the RO for further evidentiary 
development.  A personal hearing was held before a member of 
the Board in August 1998.  In November 1998, the Board 
remanded the case to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.


REMAND

The veteran contends that he has a psychiatric disorder which 
is attributable to his military service.  He was discharged 
from active service in March 1985.

In his January 1988 claim for service connection for a 
psychiatric disorder, the veteran reported post-service VA 
treatment on January 15, 1988 at the Decatur VA Medical 
Center (VAMC) (i.e, the VAMC in Atlanta, Georgia).  A copy of 
the January 15, 1988 VA treatment record is on file and 
contains a history from the veteran that since service 
discharge he had briefly been in treatment for nervous 
problems.  The January 15, 1988 record is the earliest post-
service VA psychiatric treatment record currently in the 
claims folder.  When the Board last remanded the case, it 
asked the RO to search for records of alleged earlier 
treatment after service at the VAMC in Hampton, Virginia.  In 
January 1999, the Hampton VAMC reported it had no records of 
earlier treatment; a duplicate copy of the January 15, 1988 
treatment record was provided. 

In March 1999, the veteran asserted that he was treated for a 
psychiatric disorder in Tuskegee, Alabama (apparently at the 
Tuskegee VAMC) in 1987 or 1988.  A review of the claims file 
shows that the only medical records from the Tuskegee VAMC 
are dated in 1989.  By a letter to the veteran dated in March 
1999, the RO informed him that there were no medical records 
in his claims file from the Tuskegee VAMC, and stated that he 
could contact the VAMC himself to obtain such records.  The 
Board finds that the RO should attempt to obtain VA medical 
records of treatment at the Tuskegee VAMC from the date of 
service separation (March 1985) until 1989, and associate 
them with the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the Secretary and the Board, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is remanded to the RO for the following 
action:

The RO should contact the Tuskegee VAMC 
and obtain copies of any VA medical 
records reflecting treatment of 
psychiatric complaints from March 1985 to 
1989.

Thereafter, the RO should review the claim for service 
connection for a psychiatric disorder.  If the claim is 
denied, the veteran and his representative should be issued a 
supplemental statement of the case and given an opportunity 
to respond.  Then, the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



